 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JORGE ARMANDO HERRERA                       Case No. EDCV 17-0076-SJO (AFM)
12   SALGUERO,
                                                 ORDER ACCEPTING FINDINGS
13                       Petitioner,
                                                 AND RECOMMENDATIONS OF
            v.                                   UNITED STATES MAGISTRATE
14
     CRAIG KOENIG, Warden,                       JUDGE
15

16                       Respondent.
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19   Habeas Corpus, records on file and the Report and Recommendation of United States
20   Magistrate Judge. Further, the Court has engaged in a de novo review of those
21   portions of the Report to which Petitioner has objected. The Court accepts the
22   findings and recommendation of the Magistrate Judge.
23         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
24   Petition; and (2) dismissing the action with prejudice.
25

26   DATED: April 1, 2019.
                                            ____________________________________
27
                                                     S. JAMES OTERO
28                                            UNITED STATES DISTRICT JUDGE
